Title: Nicholas P. Trist to James Madison, 25 February 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Tufton
                                
                                February 25th 1827.
                            
                        
                        I now return you the paper containing Mr Hassler’s publication, which, so very slight was my previous
                            knowledge of him, has given me more insight into his character than I before possessed. It breathes, I
                            think, the tone of worth and of true science; but the wide difference must not be lost sight of, between a skilful, and
                            perfectly scientific astronomer, and a good mathematician; nor that
                            between even a good mathematician & a good professor of mathematics. With me, the disdain with which Mr H. speaks
                            of the empty pretensions and nonsensical criticisms of his detractors, would be a favorable symptom. I have had some
                            little opportunity of judging of the measure of science among the class of whom he speaks; and do not entertain any doubt
                            but that it is such as to excite the most contemptuous feelings, in any well qualified judge. Their expression of "native
                            genius" quoted by Mr Hassler, recalled to my mind the use of it by one whose high reputation had led me to expect
                            something better from him: Major Lee. You know that he visited Monticello during Mr Jefferson’s last illness. On enquiring
                            by whom he was attended, & learning that it was Dr Dunglison, he expressed great regret that some of the
                            neighboring doctors had not been called in; and in answer to the objection which I urged of
                            their want of science, he replied "Oh! but I have great confidence in native genius." Of
                            course, I had nothing further to say. The gentlemen who are deluded by this confidence, seem to lose sight entirely of the
                            true nature of genius; and to forget that, spontaneously, it possesses no power of production whatever. That science, on
                            every subject, is a matter of observation & induction; and that all which the most resplendent genius can do, is
                            to vivify the seeds of knowledge deposited in it by observation and learning.
                        I have looked into the arithmetic, and shall take an early opportunity of depositing it in the library.
                            According to my own notions, such a subject furnishes as good an opportunity for displaying the first of all the qualities
                            in a professor, as any other of a more abstruse nature. I therefore examined the first parts of Mr H’s work with a good
                            deal of interest. The result has been a better opinion of his store of ideas, than of his dexterity in imparting them to
                            others. Take, for instance, his first sentence—his definition of Quantity. To my mind, which is not unpracticed in the
                            pursuit of abstractions, this seemed a very intricate & perplexed passage; involving a complication of ideas, at
                            least a hundred miles beyond the point from which I should like to take my departure. In point of scientific qualifications, I imagine that the comparison would be very unfavorable to Mr H, or almost any one
                            else in the U. S., with Mr Crozet, now the chief Engineer of this state; a situation for which he gave up that of
                            professor of the art of War & Fortification at West-point. He is a pupil of the Polytechnic, and the real father of all the advances in science made at W. P.; where his entrance as professor was
                            about contemporaneous with that of Colo. Thayer, the superintendent, who, as is usual for commanders, has reaped all the
                            glory. I was never in his class; but, so far as I know, he was extremely popular as a professor, and considered by the
                            first young men there, indeed I may say, by all, as, beyond all compare, the first man in the
                            institution. One of his qualities is an uncommon talent for commmunicating ideas. Genl. Cocke has taken up, however, very
                            unfavorable ideas of his moral character (as to integrity); an opinion which, to my knowledge, he has communicated to
                            several other members of the board. I have not data sufficient to pronounce either for, or against it. Entre-nous, I know him to be extremely petulant in his domestic
                            relations, (although his family evince great attachment towards him) and close in his pecuniary
                            transactions. Whether he carries his petulance into the lecture room, I know not. There is one other mathematician of the
                            french school, whom I have heard of. An Irishman by the name of Nulty, who resides in Philadelphia. My brother took
                            instruction from him, and entertained a high opinion of him in every point of view. When Mr Short was at Monticello, I
                            made enquiries after him, & learned that he was held in very high estimation there, that he was doing an
                            exceedingly good business, & that he probably could not be induced to quit. Have you considered the facilities now
                            offered for filling the chair in England, by the presence of Mr Gallatin there? According to the opinion entertained of
                            him by Mr Jefferson, and the rank which I have understood, from travellers, that he held in the very first circles of savans in Paris, I should suppose that one equally qualified for making a selection could
                            scarcely be found in the country. Dr Birkbeck (brother to our western settler) one of the leaders in the London
                            University, who so cordially assisted Mr Gilmer, and was the cause of his getting Dr Dunglison, is still there. Seven
                            months will elapse between Mr Key’s resignation, (should it take place) and the commencement of the session in september;
                            would a month or two more added to the vacancy be of importance when weighed with that of procuring the best attainable
                            professor? Should you contemplate any communication with the rest of the board on this subject, requiring dispatch, do me
                            the favor to enclose your circular to me; I will write & forward the copies. As to the transfer of Mr B., I fear
                            it would have a great tendency to confirm him in the indolence into which he has been falling; in the next place, he has
                            perhaps not adverted to the change which it would make in his standing Salary, as he would be the second incumbent in the office; and lastly, I am sorry to inform you that even he has evinced some symptoms of
                            an intention to leave us, at the close of his engagement. Just before the sale, he declined the application of a servant,
                            whom he had before expressed a desire to purchase, to be bought by him; assigning for reason his intention to return to
                            England. At the sale however, he bought her; but Mr Key was very near doing the same. The latter was extremely desirous of
                            having a servant who had been living with him some time, sold subject to the condition of remaining with him six months
                            longer; and as this could not be done, he bid for her.
                        Here I ought, in all conscience, to close this already unreasonably long letter. I cannot resist however the
                            opportunity presented by the concluding paragraph of your last favor, to request that you will, at some leisure moment,
                            (if impertinent correspondents ever allow you a moment of leisure) look over an article contained in the central gazette
                            that goes herewith. It contains some ideas which to my mind were new, and which strike me as being important. One in
                            particular—the distinction between a constitutional government and a government founded on or better directed by public opinion: two very distinct
                            things that are every day confounded. We every day see in some discourse or other, the having public opinion for its basis
                            pointed out as a peculiarity of our government and again, the being written, as the
                            peculiarity. Another of these ideas is the gradual departure which our government is taking from the constitutional principle, to assume the character of being directed by public opinion merely. This very departure is illustrated by the distinction pointed out in your letter between
                            a measure supported by, and another obnoxious to, public opinion. Having gone so far as to put this piece into your hands;
                            I may proceed, and make for it the apology which I can make without affectation. It was written in the midst of the bustle
                            of the "Fayette week", and sent to the press piece meal: and the ideas contained in it existed at that time in a far
                            cruder state in my mind than they do now. The origin of the publication was this. Wishing to form an opinion for myself on
                            the convention question and others connected with it, I reflected a great deal on the subject. The result of these
                            reflexions, after a good deal of perplexity, having at length proved perfectly satisfactory; and having arrived at what I
                            conceived to be the only proper principle on which the people ought to decide on the propriety of committing their
                            constitution to their wise men for examination, and reform if necessary; as contradistinguished
                            from the question whether the constitution does or does not require reform; which latter, agreeably to the principles my
                            reason has conducted me to, the people ought never to apply their own minds immediately to: I naturally desired to publish
                            the result; which I began to do, under the signature of my favorite hero, Regulus. It was necessary however to clear away
                            the ground for my intended building; and particularly as the ultimate principle was so very undemocratic, to shew its consistency with the most democratic axioms, in the truth and wisdom of which my faith
                            is equally strong as in those of the former. Before I had arrived at my end, however, I became satisfied of the futility
                            of the project; and came to the wise determination never again to throw away my time in newspaper scribbling. I now
                            sometimes think that, should I ever have leisure, & should the idea be thought by competent judges deserving of
                            further developement, I may one day undertake to spread it out, and compare it with the other principles of government
                            which the history of man makes us acquainted with. Particularly with that which, in the order of reform, immediately
                            precedes this, which is so incomparably its superior—the principle which consists in the < > designation of
                            the powers which shall not be exercised.
                        Let me conclude with the prayer that you will discard all idea of an obligation to answer my letters; for I
                            can say with the most perfect candor that it would afford me far more concern than pleasure, & be a great source
                            of self-reproach to think that you put yourself to any inconvenience on the subject. My usual salutations attend Mrs
                            Madison and yourself.
                        
                            
                                Nichs. Ph. Trist
                            
                        
                    